Judge Roane
pronounced the Coux’t’s Opinion, as follows:—
Upon the proofs in this case, taken in connexion with the suppression of the Will of 25th Nov. 1807, by the appellants, or some of them, which, in this particular, warrants the strongest presumption against them, we have no doubt but that that Will was written by A. Banks the supposed testatoi-, and contained a clause such as that stated in the Bill. It is not certainly known to us, however, whether, at the time he wrote it, he was in a proper state of mind to make a testament; whether it was seriously intexxded by him as and for his last will and testament; nor, if so, whether it has been subsequently nullified by him by the republication of a former will, a revocatien of it, or otherwise. These enquiries are essential to a just decision of the cause, and are ,to be made under issues directed by the Coui't of Chancery. For the purpose of making them, the decree is to be x’eversed, with costs, and the cause x’emanded to the Coui’t of Chancery to have the issues instituted. On the trial of these issues, the Coui’t of Chancery shall cause the two wills mentioned in the proceedings to be produced, if *387practicable; and, on the report of the issues, decree accordingly.
Some of the Court, also. verb ally, suggested to the Counsel, the consideration of the propriety of makii~g Miss Bingham a party to the controversy.